Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 1 of 12 Page ID #2856
                             PUBLIC VERSION



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CATHERINE ALEXANDER,

                 Plaintiff,

 v.                                                   Case No. 3:18-cv-0966-SMY

 TAKE-TWO INTERACTIVE SOFTWARE,
 INC., et al.,

                 Defendants.

  PLAINTIFF CATHERINE ALEXANDER’S MEMORANDUM IN OPPOSITION OF
 DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K
   SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S MOTION TO
               EXCLUDE THE TESTIMONY OF RYAN CLARK

       Plaintiff Catherine Alexander (“Plaintiff”) respectfully submits this memorandum of law

in opposition of Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports,

Inc., and Visual Concepts Entertainment’s (collectively, “Defendants”) motion to exclude

Plaintiff from offering testimony, argument, or evidence relating to the Expert Rebuttal Report of

Ryan Clark (the “Rebuttal Report”); and any opinions offered by Ryan Clark during his

September 12, 2019 deposition.

                                PRELIMINARY STATEMENT

       Defendants’ motion to exclude should be denied. First, Mr. Clark is qualified to offer his

opinions and he does not merely parrot the testimony of others. Second, Mr. Clark does not

merely invoke his expertise in forming his disagreement with Defendants’ expert, Mr.

Malackowski. Finally, Mr. Clark disclosed the substance of his opinions in his expert report.

Defendants’ take issue with Mr. Clark’s conclusions and the facts upon which he bases his

opinions, but these are matters for the jury rather than the gatekeeping function of the Court.



                                                 1
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 2 of 12 Page ID #2857



                                            ARGUMENT

I.      MR. CLARK’S OPINIONS RELATING TO PROFITS ATTRIBUTABLE TO THE
        DEPICTION OF TATTOOS SHOULD NOT BE EXCLUDED.

     A. Mr. Clark Relied On Facts, Data, and Testimony of Other Experts and Did His Own
        Analysis in Forming His Conclusions

        Expert testimony is admissible at trial under Federal Rule of Evidence 702 if the

testimony is relevant to a fact in issue, is based on sufficient facts or data, and is the product of

reliable scientific or other expert methods that are properly applied. Stollings v. Ryobi Techs.,

Inc., 725 F.3d 753, 765 (7th Cir. 2013). Federal Rule of Evidence 703 states that “An expert

may base an opinion on facts or data in the case that the expert has been made aware of or

personally observed.” Rule 703 further states that “[i]f experts in the particular field would

reasonably rely on those kinds of facts or data in forming an opinion on the subject, they need

not be admissible for the opinion to be admissible.” When addressing whether expert testimony

is reliable, a court should not consider the factual underpinnings of the expert’s testimony. Smith

v. Ford Motor Co., 215 F.3d 713, 719 (7th Cir. 2000). The court's role as gatekeeper is strictly

limited to an examination of the expert's methodology. Id. at 718. “The soundness of the factual

underpinnings of the expert's analysis and the correctness of the expert's conclusions based on

that analysis are factual matters to be determined by the trier of fact.” Id. (citing Daubert, 509

U.S. at 595 (“The focus, of course, must be solely on principles and methodology, not on the

conclusions that they generate.”)). Rule 703 allows experts to base their opinions “on all manner

of underlying data.” In re Sulfuric Acid Antitrust Litigation, 235 F.R.D. 646, 654 (N.D. Ill.

2006)(Holding that Dura Automotive would only apply if non-disclosed expert instructed

disclosed expert on what to do with underlying factual data and the disclosed expert followed




                                                   2
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 3 of 12 Page ID #2858



those instructions without understanding them or bringing any independent expertise to bear,

which did not occur in the case).

       First, it is patently false that Mr. Clark is merely parroting the testimony of others.

Instead, he is reasonably relying on said testimony, and the underlying data forming said

testimony, in forming his opinions, just as any expert in business, intellectual property, and

financial advisory services would in practice. Under Rule 703, an expert's testimony may be

formulated by the use of the facts, data and conclusions of other experts. Asad v. Cont'l Airlines,

Inc., 314 F. Supp. 2d 726, 740 (N.D. Ohio 2004). Here, Dr. Zagal and Mr. Clark provide

different, but related opinions such that there is no difficulty with Mr. Clark referring to Dr.

Zagal’s work.

       Defendants are critical of Mr. Clark’s reliance on the testimony offered by Dr. Zagal even

though Mr. Clark does not solely rely upon the expert testimony of Dr. Zagal. Clark testified in

response to questioning that he was




       Mr. Clark is therefore using facts and data he has been made aware of in forming his

conclusions, which he is entitled to do under Rule 703. Defendants’ objections would only apply

if Dr. Zagal instructed Mr. Clark on what to do with the underlying data of Zagal’s Reports or

the underlying data of Dr. Jay’s and Dr. Bogost’s Reports and Clark followed these instructions

without understanding them or conducting independent analyses.




                                                  3
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 4 of 12 Page ID #2859
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 5 of 12 Page ID #2860



to be determined by the trier of fact, or where appropriate, on summary judgment.”

Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 781 (7th Cir. 2017). Based on the same

data that Defendants’ experts used, Mr. Clark analyzed said data and came to a different

conclusion.




   B. Mr. Clark Offered Sufficient Support for His Opinions




                                                5
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 6 of 12 Page ID #2861
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 7 of 12 Page ID #2862
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 8 of 12 Page ID #2863
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 9 of 12 Page ID #2864



forming his opinions. As a consequence, Defendants’ criticisms provide no basis for excluding

Mr. Clark’s testimony.

III.   MR. CLARK DID NOT OFFER ANYTHING NOVEL AT HIS DEPOSITION

       Mr. Clark disclosed no new opinions at his deposition but, instead, merely responded to

questions under cross-examination that inquired as to his reasoning and the bases of his opinions.

Federal Rule of Evidence 705 states that “Unless the court orders otherwise, an expert may state

an opinion – and give the reasons for it – without first testifying to the underlying facts or data.”

Rule 705 further provides that “[t]he expert may be required to disclose those facts or data on

cross-examination.” “‘The purpose of these [expert] reports is not to replicate every word that

the expert might say on the stand. It is instead to convey the substance of the expert's opinion ...

so that the opponent will be ready to rebut, to cross-examine, and to offer a competing expert if

necessary.’” Metavante, 619 F.3d at 762 (quoting Walsh v. Chez, 583 F.3d 990, 994 (7th

Cir.2009)).

       Here, Mr. Clark disclosed in his report that




                         This was sufficient for Defendants to cross-examine Mr. Clark and was




                                                  9
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 10 of 12 Page ID #2865
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 11 of 12 Page ID #2866



 under a duty to supplement his report pursuant to Fed. R. Civ. P. 26(e)(2) which he did through

 his testimony at the deposition. Fed. R. Civ. P. 26(e). Such supplementation for experts is not

 due until the pre-trial disclosures under Fed. R. Civ. P. 26(a)(3). Fed. R. Civ. P. 26(e)(2).

                                          CONCLUSION

        Given that Mr. Clark conducted his own independent analysis of the underlying data,

 relied on Defendants’ production of information, and adequately disclosed his opinions, Plaintiff

 Catherine Alexander respectfully requests that the Court Deny Defendants’ Motion to Exclude

 the Testimony of Ryan Clark.

 Dated: December 9, 2019                       Respectfully submitted,

                                               /s/ Anthony G. Simon
                                               Anthony G. Simon, IL 6209056
                                               Benjamin R. Askew, IL 6291366
                                               Anthony R. Friedman, IL 6299795
                                               THE SIMON LAW FIRM, P.C.
                                               800 Market Street, Suite 1700
                                               St. Louis, Missouri 63101
                                               Phone: (314) 241-2929
                                               Fax: (314) 241-2029
                                               asimon@simonlawpc.com
                                               basekew@simonlawpc.com
                                               afriedman@simonlawpc.com

                                               R. Seth Crompton
                                               THE HOLLAND LAW FIRM
                                               300 N Tucker, Suite 801
                                               St. Louis, Missouri 63101
                                               scrompton@allfela.com
                                               Phone: (314) 241-8111
                                               Facsimile: (314) 241-5554

                                               Attorneys for Plaintiff




                                                 11
Case 3:18-cv-00966-SMY Document 168 Filed 12/09/19 Page 12 of 12 Page ID #2867



                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served upon all counsel of record this

 9th day of December, 2019 via the Court’s CM/ECF system.

                                              /s/ Anthony G. Simon




                                                12
